Citation Nr: 1326575	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-11 707	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for arthritis of both feet.


REPRESENTATION

Appellant represented by:	San Diego County Veterans Services


ATTORNEY FOR THE BOARD

K. Curameng, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2010 substantive appeal the Veteran requested a hearing before the Board.  He failed to appear for a Travel Board  hearing scheduled in June 2013.  

The Veteran had also initiated appeals of denials of service connection for a psychiatric disorder and tinnitus.  A February 2010 Decision Review Officer (DRO) rating granted service connection for depression, and a November 2011 rating decision granted service connection for tinnitus.  Consequently, those matters are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claims. 

In his August 2007 claim the veteran indicated that the claimed disabilities began at various times in service.  An August 1984 service treatment record (STR) notes complaints of sore heels.  A May 1990 STR notes complaints of pain and treatment for an abrasion on the left knee following a fall.  A September 1997 physical examination questionnaire notes frequent urination.  An undated physical examination questionnaire notes frequent and painful urination.  A February 2001 STR notes a past medical history of degenerative joint disease (DJD) of the feet.  A dental health questionnaire endorsed numerous times from 2001 to 2005 notes kidney problems.  A February 2003 report of medical history notes left foot arthritis.  A September 2003 International Prostate Symptom Score (IPSS) notes symptoms of incomplete emptying, frequency intermittency, urgency, weak stream and straining.  An undated IPSS shows many of the same symptoms.  A March 2005 report of medical examination notes varicose veins in both legs.  A June 2005 report of medical history notes that the Veteran endorsed foot trouble, right knee trouble, and frequent trouble sleeping; the physician's summary shows a history of right knee bursitis.  

A postservice treatment record from the Camp Pendleton Naval Hospital notes that sleep apnea was diagnosed in July 2008.  May 2011 to December 2011 VA treatment reports note stable foot pain.  The problems/disabilities at issue are capable of lay observation.  With the exception of his prostate disability, the Veteran has not been afforded VA examinations in connection with these claims.  A June 2008 VA examination found a normal prostate examination.  However, as the Veteran is competent to observe he has symptoms associated with a prostate disability, as the June 2008 VA examination is now dated, and as he has since reported related symptoms, a contemporaneous prostate examination is also indicated, particularly in light of the low threshold standard for determining when an examination is indicated endorsed by the U. S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following:

1  The RO should ask the Veteran to identify the providers of all evaluations and treatment he has received for the disabilities at issue records of which are not already associated with his VA record, and (with his assistance, if needed to secure private records) obtain for the record copies of the complete clinical records from the identified providers, 

2.  The RO should then arrange for the Veteran to be examined by an urologist to determine whether or not he has a prostate disability, and if so, whether it is related to his service/urinary complaints noted therein.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should (a) identify by diagnosis any prostate disability found (b) as to each diagnosed prostate disability, opine whether such is at least as likely as not (a 50% or better probability) related to his service complaints therein.  

The examiner must explain the rationale for all opinions. 

3.  The RO should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any current knee disability and etiology of his bilateral foot arthritis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should 

(a) identify by diagnosis each knee disability found; 

(b) as to each diagnosed knee disability, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service/complaints and injuries therein; and

(c) opine whether or not the Veteran's bilateral foot arthritis is at least as likely as not (a 50% or better probability) related to his service/foot complaints therein.  

The examiner must explain the rationale for all opinions. 

4.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine whether he has a sleep disorder, and if so its nature and etiology, specifically whether or not it is related to his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a) identify by diagnosis any/each sleep disorder found, 

(b) as to each sleep disorder diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to his service/reports of problems sleeping noted therein.  

The examiner must explain the rationale for all opinions. 

5.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has varicose veins of either, or both legs.  If he is found to have varicose veins, the examiner should opine whether or not they are related to those noted in service (in March 2005).  

The examiner must explain the rationale for all opinions. 

6.  The RO should then review the record and re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

